Exhibit 21.0 LIST OF SUBSIDIARIES Registrant: SI Financial Group, Inc. Subsidiaries Percentage Ownership Jurisdictionor StateofIncorporation Savings Institute Bank and Trust Company 100 % UnitedStates SI Capital Trust II(1) 100 % Delaware 803 Financial Corp.(2) 100 % Connecticut SI Realty Company, Inc.(2) 100 % Connecticut SI Mortgage Company(2) 100 % Connecticut In accordance with authoritative guidance on the consolidation of variable interest entities, SI Capital Trust II is not included in the Company’s consolidated financial statements. Wholly-owned subsidiary of Savings Institute Bank and Trust Company.
